DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 18, 2021 has been entered.
 
State of the Claims
Applicants reply dated February 18, 2021 amends claims 1, 5, and 20.  All other claims stand as previously presented.
Claims 1-20 have been presented in the instant application.  Claims 16-19 have been cancelled thereby leaving claims 1-15 and 20 pending in the application.  No pending claims remain withdrawn from consideration.  IN view of the foregoing, claims 1-15 and 20 are pending for prosecution on the merits.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-5, 11-12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosseini (US 2015/0136743) as evidenced by Hoehm (US 2021/0387288) and Applicants admissions on the record.


producing filamentary damages comprising sub-micrometer  hollow channels in a volume of the glass sheet element (see Table 1, [0073] which teaches minimum orifice diameters of less than 1 micron; “The optical density of the laser pulse initiates a self-focusing phenomena and generates a filament of sufficient intensity to non-ablative initial photoacoustic compression in a zone within/about/around the filament so as to create a linear symmetrical void of substantially constant diameter coincident with the filament” – [0037]) adjacently aligned along the separation line (see figure 1a and 1b; [0079]); and 
heating and/or cooling the glass sheet element to cause expansion and/or contraction so that the portion detaches from the main part along the separation line wherein the portion and the remaining main part each remain intact as a whole (“A hot zone is created at the center of the circle. A hot zone is intermittently created along the zone of the photoacoustically compressed material. Heating of the center of the circle continues until it begins to soften and the heating process stops. Upon radiant and convection cooling, the heated circle shrinks. This induces the closed form shape to spontaneously release from the substrate, rendering a low damage, high quality, cut face with no additional stress created by the release and separation process.” – [0081]);
wherein the step of producing the filamentary damages comprises: 
generating a plasma (“Photoacoustic compression proceeds as a consequence of maintaining the required power in the target material over time scales such that 
wherein the sheet glass element comprises a material that is transparent to the laser pulses ([0012],” The process supplies enough energy in the transparent material of the target, less than that used in ablative drilling, but beyond the critical energy level to initiate self-focusing towards formation of filament inside the substrate so as to cause photoacoustic compression that modifies the index of refraction at the focal points in the material and does not encounter optical breakdown (as encountered by the prior art ablative scribing systems) such that continued refocusing of the laser beam in the target material can continue over long distances “- [0096]), and 
displacing points of incidence of the laser pulses over a surface of the glass sheet element along the separation line (“enabling relative movement between the focused laser beam and the substrate with the laser beam delivery system, so as to move the location of the laser filament creating the orifice in the substrate to make a cut through the substrate…directing the laser filament in the substrate to trace out a closed form pattern in the substrate as the cut progresses about the substrate”-[0102]-[0103]).

As noted above, Hosseini teaches detaching a portion from the main part along a non-rectilinear separation line.  Hosseini however does not expressly disclose that the portion detaches “splinter-free” from the main part as recited at claim 1, line 7.  Regarding this matter, Hosseini teaches that the 
Further, the Examiner notes that Hosseini does not expressly teach a plasma is generated within the volume with laser pulses or precisely what Applicant considers to constitute an “ultrashort pulse laser”, Hosseini expressly teaches the use of an ultrafast pulsed laser which propagates an extended distance within the substrate by a “self-focusing condition and plasma defocusing”.  In view of the foregoing, Hosseini is understood to anticipate every recited limitation of independent claim 1.  Should Applicant contend that Hosseini does not anticipate the claimed invention, then it is the examiners 

Hosseini teaches a differential heating along the defect line to generate a cleave line along the filament scribe line ([0078]) to release a central closed form (2) from the rest of the substrate (1).  Specifically Hosseini teaches ([0077]) directing roughly 75% of the laser beam to the frame (i.e. the main part) and 25% of the beam to the product (i.e. the portion).  Hosseini teaches that such differential heating causes greater expansion of the frame compared to the product part thereby creating a cleave line along the filament scribe line.  Where differential substrate heating causes to differential thermal expansion, Hosseini is understood to teach a step of heating and/or cooling the glass sheet element to cause expansion and/or contraction so that the portion and the remining part change size differently from each other to produce to detach the portion along the non-rectilinear separation line in accordance with claim 1, lines 6-10.  
Hosseini is however silent regarding the local forces at play in the separation process and specifically that local tensile stress are responsible for detaching the portion from the main part as required by claim 1, lines 8-9.  Regarding this matter, Applicant has acknowledged on the record that after the laser induced heating described by Hosseini the glass material shrinks upon subsequent cooling (see page 6 of the reply dated 2/18/2021) and admits that “the shrinking of Hosseini may result in tensile stresses” (see page 7 of the reply dated 2/18/2021).  It is therefore the Examiners assessment that Applicant has, in effect, admitted that local tensile stresses contribute at least partially towards detaching the portion from the main part in the Hosseini process.  With deference to MEPE 2145(I), Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection.  

Where Hosseini teaches a process which is substantially the same as that claimed by Applicant, where Applicant admits on the record that tensile forces are likely generated in the laser effected region of the substrate, and where Hoehm teaches that tensile stresses are effective to propagate a crack line along a laser irradiated filament line in glass substrates, it is the Examiners assessment that Hosseini reasonably teaches a process wherein local tensile stress are responsible for detaching the portion from the main part as required by claim 1, lines 8-9.  Therefore, in accordance with MPEP 2112 through 2112.02, once a reference provides a teaching that appears to be substantially identical to that claimed by applicant and evidence has been presented to support a showing that a property of that process is inherent to the prior art process, the burden shifts to Applicant prove that the prior art process does not possess the characteristics of the claimed invention.  

Regarding claim 2, see [0077] and figure 1.
Regarding claim 3, see [0122] which teaches that he heating source used for the separation could also be employed for tempering or annealing the  substrate thereby combining separation and thermal treatment of the substrate.
Regarding claim 4, Hosseini at [0086] teaches both radiant and convective cooling of the portion similarly at [0098] the reference expressly teaches contacting a cold source to any part of the substrate or closed form, separately or simultaneously with application of a heat source, to generate a sufficient temperature differential across the scribe line to effect release of the closed from the substrate.
Regarding claim 5, see discussion of claim 1, figure 1, and [0077]-[0078].
Regarding claim 6, Hosseini teaches generating a temperature gradient across the separation line comprising adjacently aligned filamentary damages as noted in the rejection of claims 1 and 5 above.  Although the reference does not expressly limit the temperature gradient in the manner recited, one of ordinary skill in the art would have reasonably arrived at such a condition through the practice of the prior art disclosed invention.  That is, Hosseini teaches establishing a sufficient temperature gradient along the separation line such that tensile forces established within the material are sufficient to create a cleave line along the scribe line and thereby release the portion from the remaining main part.  One of ordinary skill in the art would have been fully equipped to determine an effective temperature gradient sufficient to generate the requisite tensile stress within the substrate on one hand and on the other hand to limit the temperature gradient to the extent that the process is not needlessly slowed by excessive heating times.  
	Regarding claim 7, Hosseini teaches that that the substrate may comprise, for example, borosilicate glass ([0039]).  Although the reference does not expressly limit the CTE of the glass material, the common type of borosilicate glass used for laboratory glassware has a thermal expansion coefficient  -1 as claimed.  Thus, one of ordinary skill in the art would have found a glass sheet having a thermal expansion coefficient generally greater than 3 × 10−6 K -1 to constitute an obvious extension over the prior art of record.  
Regarding claim 11, see Hosseini at figure 2 which depicts plural non-star shaped portions.
Regarding claim 12, again see Hosseini at figure 2 wherein plural portions are depicted which are completely enclosed within a remaining part.
Regarding claim 15, see Hosseini at figures 8(a)-8(e) and [0117]-[0119]


Claim 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosseini (US 2015/0136743) as applied to claim 1 in view of Hackert (US 2018/0057390)

	Regarding claims 8-9, Hosseini teaches an embodiment wherein the glass substrate is 2 mm thick ([0047]) and notes at paragraph [0073] that the orifice depth from the filamentation step may be on the order of 10 mm deep in borosilicate glass.  Hosseini is however silent regarding substrates thickness of at least 3 mm or at least 5mm as recited respectively in claims 8 and 9.
	Hackert (US 2018/0057390) is directed to a method of dividing a glass substrate by creating a plurality of filaments in the substrate using a line focused laser and subsequently separating the substrate using a CO2 laser ([0133]) which one of ordinary skill would consider to be direct relevant to the matter at hand in Hosseini.  At [0181], Hackert teaches that the substrate thickness may be on the order of “several mm thick glass sheets” and provides an exemplary range on the order of 0.01 to 7mm thick.  Where Hosseini teaches filament lengths on the order of 10mm and where Hackert teaches separation of substrates having an exemplary thickness of 7mm, one of ordinary skill in the art would 
 	Regarding claim 10, Hosseini at [0073] teaches that the roughness of the orifice sidewall is less than 5 microns and using a similar procedure, Hackert teaches [0007] that sidewall surface roughness of less than 0.5 microns may be achieved.  At [0082], Hosseini teaches cutouts having radii on the order of 1 to 50mm (i.e. shapes having a minimum extension of 2 to 100mm) and for a borosilicate glass composition which again has a CTE on the order of 3.3 × 10−6 K -1 .  Taking the case of a 50mm radii cutout, the claimed inequality would be met with a temperature difference on the order of 2 oC.  Similarly, in the case of a shape having a minimum extension on the order of 2mm, the claimed inequality would be met at the moderate temperature differential on the order of 75oC.  One skilled in the art with the benefit of the Hosseini and Hackert teachings would consider a temperature difference greater than a value between 2 and 75 oC to constitute an obvious extension over the prior art of record at the time of the invention particularly where Hosseini teaches embodiments wherein the portion is heated to a softened state.  

Claim 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosseini (US 2015/0136743) as applied to claim 1 in view of Bohme US 2016/0280580)
Regarding claim 13, Hosseini is silent regarding provision of secondary filamentary damages offset from the separation line by between 5 to 50 microns as required by the claim.  
	Bohme (US 2016/0280580) discloses a method for separating a glass substrate by creating a line of filamentary damage tracks followed by exposure of the separation line to radiation from a CO2 laser which one of ordinary skill would consider to be of direct relevance to the matter at hand in Hosseini.  With reference to Bohme at figure 5B and [0130], the reference teaches that it was known at the time of the invention to provide for a second line of filamentary damage tracks (11) offset from the primary 
	Regarding claim 14, see Bohme at figure 5b which depicts an embodiment wherein the secondary filamentary damages do not overlap a longitudinal extension of the filamentary damages.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as obvious over Marjanovic (US 10,442,719) in view of Hackert (US 2018/0057390) and Hosseini (US 2015/0136743) as applied to claim 1 above.

Regarding claim 20, Marjanovic teaches a method for removing a portion from a glass sheet element along an intended line that divides the glass sheet into a portion and a remaining part (2:30-41), comprising:
producing filamentary damages comprising sub-micrometer hollow channels (9:63-10:28) in a volume of the glass sheet element adjacently aligned along the separation line (fig 1a; 8:9-25); 
toughening the glass sheet element having the filamentary damages and causing cracks and propagation of the cracks in a region of the portion delimited by the filamentary damages so that the portion can be removed from the remaining main part along the separation line with the remaining main part remaining intact as a whole (25:11-26), 
wherein the step of producing the filamentary damages comprises: 
generating a filamentary damage track within the volume with laser pulses of an ultrashort pulse laser (2:30-61), 
wherein the glass sheet element comprises a material that is transparent to the laser pulses (5:66-6:16), and 
displacing points of incidence of the laser pulses over a surface of the glass sheet element along the separation line (8:26-56).

It is noted that Marjanovic produces filamentary damage tracts using an ultra-fast line focused laser to interact with substrate material in a method which closely parallels that discussed above with respect to the Hosseini reference.  For similar reasons therefore, it is the Examiners understanding that the Marjanovic filamentation process generates a plasma within the volume of the substrate with laser pulses of an ultrashort pulse laser or that such a condition would have constituted an obvious extension over the prior art.  This is understood to be the case even though the Marjanovic reference does not expressly discuss the generation of a plasma within the substrate.  

Further, Marjanovic teaches plural embodiments wherein the thickness of the substrate is on the order of 0.7mm thick (see for example 19:38-47)  and the reference further notes (13:8-26) that the that the line focused laser may extend through the entire substrate thickness up to 100mm .  Marjanovic however does not expressly teach a substrate thickness of at least 2 mm.
	Hackert (US 2018/0057390) is directed to a method of dividing a glass substrate by creating a plurality of filaments in the substrate using a line focused laser and subsequently separating the substrate using a CO2 laser ([0133]) which one of ordinary skill would consider to be direct relevant to the matter at hand in Hosseini.  At [0181], Hackert teaches that the substrate thickness may be on the 
 	Neither Marjanovic nor Hackert teach a step of changing sizes of the remaining part and the portion differently from each other by heating and/or cooling to produce local tensile stresses in the glass sheet element to cause the crack propagation as required by claim 20, lines 7-11.  
Regarding this limitation, Hosseini (US 2015/0136743) discloses a method for separating a portion from a sheet glass element having a thickness of at least 2 millimeters (abs, [0047]) along aa non-rectilinear separation line (see figures 3 and 3A and, for example, paragraph [0082] which discloses formation of a circular cutout) that divides the sheet glass element into the portion and a remaining main part.  As such, the method of Hosseini would have commented itself to the matter at hand in the Marjanovic and Hackert references.  With reference to the rejection of claim 1 above, Hosseini teaches that separating the substrate along the filamented defect line is effected by differential heating along the defect line to generate a cleave line along the filament scribe line ([0078]) thereby releasing a central closed form (2) from the rest of the substrate (1).  Specifically Hosseini teaches ([0077]) directing roughly 75% of the laser beam to the frame (i.e. the main part) and 25% of the beam to the product (i.e. the portion).  Hosseini teaches that such differential heating causes greater expansion of the frame compared to the product part thereby creating a cleave line along the filament scribe line.  Hosseini therefore is understood to teach a step of heating and/or cooling the glass sheet element to cause expansion and/or contraction so that the portion and the remining part change size differently from each other to produce to detach the portion along the non-rectilinear separation line in accordance with claim 1, lines 6-10.  For reasons discussed in detail in the rejection of claim 1, this differential heating is 
Hosseini therefore teaches that which is missing from the Marjanovic and Hackert references, namely a method of separating a glass substrate along a filamentary defect line by changing the size of a remaining part and a portion differently from each other by heating and/or cooling to produce local tensile stresses in the glass.  Where Hosseni establishes that such a differential heating method successfully leads to separation of filamented glass substrates, one of ordinary skill in the art would have found it an obvious  matter to apply the Hosseini separation technique to the Marjanovic glass sheet separation process.  


Response to Arguments

At page 6 of the reply, Applicant argues that the prior art to Hosseini fails to disclose or suggest a step of “heating and/or cooling the glass sheet to cause expansion and/or contraction so that the portion and the remaining main part change size differently from each other to produce local tensile stresses in the glass sheet element, wherein due to the local tensile stresses, the portion detaches splinter-free from the main part along the non-rectilinear separation line” as required by amended claim 1.  
Regarding this matter, Applicant asserts that the heating technique disclosed in Hosseini would result in compressive stresses but Applicant argues that the reference does not disclose or suggest the creation of local tensile stresses as required by the claim.  In support of this position, Applicant acknowledges that Hosseini teaches separating laser scribed parts “using local heating effected by a CO2 
Applicants arguments on this matter have been considered but they are not deemed to be availing.
In response, and specifically regarding applicants Allegation that the Hosseini process does not result in an “intact” portion in accordance with the claims, Applicant is first directed to the response to argument (1) as set forth in the Advisory Action dated December 24, 2020. In short, the Examiner maintains that the embodiment as set forth at paragraph [0081] of Hosseini does not require destruction of the central part and the same passage explicitly notes that upon cooling, the central  heated part contracts due to cooling thereby allowing the inner closed form to separate from the rest of the substrate under its own weight.  This point notwithstanding, Hosseini clearly contemplates separating a central closed form as a desired product (see figure 1 and [0077]).  In these embodiments, Hosseini teaches a differential heating along the defect line to generate a cleave line along the filament scribe line ([0078]) to release a central closed form (2) from the rest of the substrate (1). In view of the foregoing, Applicants arguments alleging that Hosseini does not teach releasing an intact central “portion” by the disclosed method are not found availing.  

In addition to Applicants admission, Applicant is respectfully directed to US 2021/0387288 to Hoehm which teaches ([0102]) that rapid heating of glass in the region of a filamented defect line may build compressive stress in the transparent workpiece on or adjacent to the defect contour.  Because the heated volume of the substrate is comparatively small, the heated area cools relatively rapidly inducing tensile stress in the workpiece sufficient to propagate a crack along the contour.  Even though Hosseini does not explicitly state that the laser separation gives rise to tensile stresses and lead to separation of the main part, the similarities between the Hoehm and Hosseini laser separation processes would lead one skilled in the art that tensile stresses are at least partially responsible for separating the part from the main part in the Hosseini process.  In this case, Hoehm is cited insofar as this 

Applicants arguments regarding claim 20, namely that neither Marjanovic nor Hackert teach heating and or cooling the remaining part and portion differently change the sizes of the remaining part and the portion differently from each other in order to produce local tensile stresses in the glass sheet element and to propagate cracks in the region of the filamentary damage are acknowledged.  In the instant case, Hosseini teaches that which applicant alleges to be absent from the prior art references.  Accordingly, a new grounds of rejection for claim 20 is presented above over Marjanovic and Hackert in further view of Hosseini.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L LAZORCIK whose telephone number is (571)272-2217. The examiner can normally be reached Monday-Friday; 9:30am-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L LAZORCIK/               Primary Examiner, Art Unit 1741